Citation Nr: 0424585	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-10 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to April 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which declined to grant a disability evaluation 
in excess of 40 percent.  The veteran testified at a May 2004 
hearing, and the transcript is of record.  Additionally, the 
veteran submitted medical evidence after the case reached the 
Board with a waiver of RO consideration.



FINDING OF FACT

The veteran's service-connected disability is currently 
severe with daily-induced nausea, vomiting, unsteadiness 
after eating, and monthly incapacitating stomach pain.



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent have been 
met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.114 Diagnostic 
Codes 7305 & 7308 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

An assessment of the Veterans Claims Assistance Act, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), for the pending appeal is not required as the maximum 
schedular rating is rendered for the veteran's service-
connected disability.

I.  Facts

A VA examination in 1967 noted the veteran had had an 
operation for a bleeding duodenal ulcer and reflected a 
diagnosis of postoperative residuals of pyloroplasty and 
vagotomy for duodenal ulcer with continued epigastric pain.  
In 1980, records from Dr. Lin indicate the veteran still had 
acute abdominal pain and duodenal pseudodiverticulum with 
intense chronic gastritis.  In 1997, the veteran was 
complaining of symptoms of upper abdominal pain; an ensuing 
examination revealed a suggestion of a small ulcer crater 
within the deformed duodenal bulb.  In January 2001, the 
veteran reported epigastric pain, and a report from Dr. Lin 
noted a superimposed acute ulcer could not be excluded from 
the finding of scarring on the pylorus and duodenal bulb.  At 
a September 2001 VA examination, the veteran was diagnosed as 
having a duodenal ulcer.  

VA outpatient treatment records from the Bakersfield Clinic 
noted the continuing problem of a peptic ulcer disease with a 
history of bleeding problems.  For example, in January 2004, 
the veteran sought treatment for a "bad stomach" or acid 
problems, and the veteran's previous operation for a duodenal 
ulcer was noted.  In April 2004, the veteran sought treatment 
for severe gastroesophageal reflux disease including a 
weakened esophageal spincter, hiatal hernia, and partial 
gastrectomy/vagotomy.  The examiner recommended decreased 
meal sizes, continued used of zantac, and a low fat diet, 
among other things.  

At the May 2004 hearing, the veteran testified he had 
extensive acid that caused cramping and knotting, and 
required a lot of Rolaids and Maalox besides the prescribed 
medication.  He experienced nausea everyday, and vomited food 
if he ate something improper.  The veteran testified that he 
had dark stools, and felt lightheaded after eating such that 
he did stand up for a time.  A couple of times a month the 
ulcer incapacitated the veteran requiring pain medication for 
the intense stomach pain.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.  At the same time, compensation for service-
connected injury is limited to those claims which show 
present disability: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994),

Under 38 C.F.R. § 4.114, Diagnostic Code 7308 (2003), for 
postgastrectomy syndromes, a 60 percent evaluation is 
warranted when there is severe disability associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  A maximum evaluation of 60 percent 
under 38 C.F.R. § 4.114, Diagnostic Code 7305 (2003), for 
duodenal ulcer is warranted for a severe ulcer, only 
partially relieved by standard therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

III.  Analysis

The veteran is entitled to the maximum 60 percent rating for 
his service-connected disability under either of the two 
preceding diagnostic codes (as the RO referred to both in its 
March 2003 statement of the case).  According to his 
testimony, and as evidenced by continuous treatment over the 
years to the present, the veteran has lacked any sustained 
medical relief from the effects of the duodenal ulcer after 
consistent medical consultation.  He continues to experience 
excessive nausea, vomiting, and stomach pain that can be 
incapacitating several times a month requiring painkillers.  
The veteran reported that, after eating he became 
lightheaded.  The veteran's disability is properly considered 
severe enough to warrant a 60 percent disability evaluation.  


ORDER

A rating of 60 percent for a duodenal ulcer is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



